Citation Nr: 0814590	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  06-05 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from January 1962 to 
December 1964.  He died in October 1994.  The appellant in 
this case is the veteran's widow.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied service connection for the cause of 
the veteran's death.  


FINDINGS OF FACT

1.  According to the certificate of death, the veteran died 
in October 1994 from squamous cell carcinoma of the esophagus 
with metastasis to the lungs and liver.

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.

3.  The veteran's metastatic squamous cell carcinoma of the 
esophagus was not present during his active service or for 
many years following his discharge from active duty, and 
there is no indication that the veteran's fatal metastatic 
squamous cell carcinoma of the esophagus was causally related 
to his active service or any incident therein.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b)(1) (2007).  As part of that notice, VA 
must inform the claimant of the information and evidence she 
is expected to provide, as well as the information and 
evidence VA will seek to obtain on her behalf.  In addition, 
VA must advise a claimant to provide any additional evidence 
in her possession that pertains to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2007).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held that under the notice 
provisions of the VCAA, a claimant must be provided notice of 
the evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, the Court has held that section 
5103(a) notice must include:  (1) a statement of the 
conditions, if any, for which a veteran was service connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  

In this case, in a March 2005 letter issued prior to the 
initial decision on the claim, the RO notified the appellant 
of the information and evidence needed to substantiate and 
complete a claim of service connection for the cause of the 
veteran's death, and of what part of that evidence she was to 
provide and what part VA would attempt to obtain for her.  
The letter also advised the appellant to submit or identify 
any additional information that she felt would support her 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The Board finds that the content of the March 2005 VCAA 
letter is sufficient to comply with the Court's holding in 
Hupp.  In that regard, the Board notes that the veteran was 
not service-connected for any disability during his lifetime, 
nor did the appellant contend.  Rather, she asserted that the 
cause of the veteran's death, cancer, had been incurred in 
service as a result of his exposure to Agent Orange.  The RO 
responded appropriately to her specific claim with a detailed 
March 2005 VCAA notice, which included notification of the 
information and evidence needed to substantiate a DIC claim, 
as well as specific information related to substantiating a 
claim of service connection for disabilities based on 
exposure to Agent Orange in Vietnam.  The Board finds that 
this letter is sufficient to meet VA's VCAA notice 
obligations.  See Hupp, supra ("It follows therefore that 
when a claimant's DIC application and accompanying evidence 
expressly raises a specific issue regarding ...a particular 
element of a claim, VA is required to provide notice that (1) 
informs the claimant of how to substantiate the assertion 
advanced and (2) takes into account the evidence submitted in 
connection with the application).  

The Board does acknowledge that the VCAA letter discussed 
above does not specifically satisfy the additional 
requirements delineated by the Court in Dingess/Hartman.   
Nonetheless, the Board finds that the evidence does not show, 
nor does the appellant contend, that any notification 
deficiencies have resulted in prejudice.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Because service 
connection for the cause of the veteran's death has been 
denied, the additional Dingess/Hartman elements, such as 
effective date, are not at issue and any failure to notify 
the appellant of this element does not prejudice her at this 
juncture.  

In summary, the Board finds that it is difficult to discern 
what additional guidance VA could have provided to the 
appellant regarding what further evidence she should submit 
to substantiate her claim."  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001) (en banc) (observing that "the VCAA is 
a reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the appellant to 
the extent necessary.  Again, neither the appellant nor her 
representative has argued otherwise.  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  

In this case, the veteran's service medical records are on 
file, as are post-service clinical records identified by the 
appellant.  The RO has also contacted the National Personnel 
Records Center (NPRC) to request verification of the 
veteran's claimed service in Vietnam.  As set forth below, 
the NPRC responded unequivocally that the veteran's service 
personnel file contained no indication that he served in 
Vietnam.  The Board further notes that neither the veteran's 
DD Form 214 nor his service medical records contain any 
indication that he served in Vietnam.  Indeed, such records 
note only service in Europe during the Vietnam era.  The 
appellant has neither submitted nor identified any additional 
outstanding evidence relevant to her claim, and none is 
evident from a review of the record.  38 U.S.C.A. § 5103A(c) 
(West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2007).  

The Board further finds that a VA medical opinion is not 
necessary with respect to this claim.  See DeLaRosa v. Peake, 
515 F.3d 1319 (Fed. Cir. 2008) (holding that VA's duty to 
obtain a medical opinion under 38 U.S.C. § 5103A(d) does not 
apply to a DIC claim, as the applicability of this provision 
is explicitly limited to claims for disability compensation).  
Moreover, the Board finds that a medical examination would 
not be necessary to make a decision on this claim under 
38 U.S.C. § 5103A(a).  In that regard, as set forth below, 
the record on appeal indicates that the veteran's fatal 
metastatic squamous cell carcinoma of the esophagus was not 
present during his active service or for many years following 
his discharge from active duty, and the record shows that the 
veteran did not serve in Vietnam, nor is there any indication 
that his fatal metastatic squamous cell carcinoma of the 
esophagus was causally related to his active service or any 
incident therein.  Under these circumstances, the Board finds 
that a medical opinion is not necessary.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the veteran.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the appellant.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  Again, neither the appellant nor her 
representative has argued otherwise.  


Background

The veteran's service medical records are negative for 
complaints or findings of esophageal, lung or liver cancer.  
At his October 1964 military separation medical examination, 
the veteran's mouth, throat, lungs, and chest were normal.  A 
chest X-ray was also normal.  On a report of medical history, 
the veteran denied symptoms such as shortness of breath, a 
chronic cough, liver trouble, and cancer.  

The record on appeal contains post-service medical records, 
dated from March 1992 to October 2004.  In pertinent part, 
these records show that in March 1992, the veteran was 
treated for pulmonary emphysema.  It was noted that he was a 
heavy cigarette smoker.  In August 1992, he was treated for 
COPD.  In February and March 1994, he complained of a 
nonproductive cough and difficulty swallowing.  A 
bronchoscopy with biopsy was performed and revealed squamous 
cell carcinoma of the esophagus.  He was treated with 
chemotherapy and an esophagectomy, but a post-operative CT 
scan of the abdomen showed pulmonary and hepatic metastases.  
In October 1994, the veteran died at a private hospital.  The 
terminal hospital summary notes a diagnosis of squamous cell 
carcinoma of the esophagus, status post esophagogastrectomy 
and status post chemotherapy.  

The veteran's death certificate lists the cause of his death 
as squamous cell carcinoma of the esophagus with metastasis 
to the lung and liver.  

In February 2005, the appellant submitted an application for 
VA compensation benefits, seeking service connection for the 
cause of the veteran's death.  She claimed that the veteran 
was a Vietnam veteran and that he died from lung cancer as a 
result of exposure to Agent Orange in Vietnam.  In a 
September 2005 statement, the appellant recalled that during 
his lifetime, the veteran had nightmares and flashbacks of 
his Vietnam combat experiences.  She indicated that the 
veteran should have been service-connected for post-traumatic 
stress disorder (PTSD) and cancer of the esophagus, lungs, 
and liver from Agent Orange.  In a February 2006 statement, 
the appellant indicated that she knew that the veteran had 
served in Vietnam and that she would submit statements from 
the veteran's friends in support of her claim, but such 
evidence was not forthcoming.  


Applicable Law

Cause of death

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2007).  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related to the immediate 
or underlying cause.

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether a service- 
connected disability contributed to death, it must be shown 
that it contributed substantially or materially to death; 
that it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c)(1) (2007).  

Generally, minor service- connected disabilities, 
particularly those of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
38 C.F.R. § 3.312(c)(2) (2007).  However, service-connected 
diseases or injuries involving active processes affecting 
vital organs should receive careful consideration as a 
contributory cause of the death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  38 C.F.R. § 3.312(c)(3) (2007).

The regulations also state that there are primary causes of 
death which by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
affected a vital organ and was of itself of a progressive and 
debilitating nature.  38 C.F.R. § 3.312(c)(4) (2007).

Service connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2007).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2007).

Service connection for certain diseases, such as malignant 
tumors, may be also be established on a presumptive basis by 
showing that such a disease manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 
C.F.R. §§ 3.307(a)(3), 3.309(a) (2007).  In such cases, the 
disease is presumed under the law to have had its onset in 
service even though there is no evidence of such disease 
during the period of service.  38 C.F.R. § 3.307(a) (2007).

In addition to the criteria set forth above, a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain enumerated diseases 
shall be service connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied. 38 
C.F.R. § 3.309(e).

The enumerated diseases which are deemed to be associated 
with herbicide exposure include Type II diabetes, Hodgkin's 
disease; multiple myeloma; Non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The enumerated diseases do not include 
esophageal cancer.  See 38 C.F.R. § 3.309(e) (2007); see also 
Diseases Not Associated With Exposure to Certain Herbicide 
Agents, 68 Fed. Reg. 27,630-27,641 (May 20, 2003).

In addition to the presumptive regulations, a veteran may 
establish service connection based on exposure to Agent 
Orange with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. 
App. 155 (1997).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).  When a 
reasonable doubt arises regarding service origin, such doubt 
will be resolved in the favor of the claimant.  Reasonable 
doubt is doubt which exists because of an approximate balance 
of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102 (2007).  The question is whether the evidence supports 
the claim or is in relative equipoise, with the claimant 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which event the 
claim must be denied.  See Gilbert, Derwinski, 1 Vet. App. 
49, 54-55 (1990).


Analysis

The appellant contends that the metastatic esophageal cancer 
which caused the veteran's death was incurred in service as a 
result of his exposure to Agent Orange in Vietnam.  She 
further argues that the veteran had post-traumatic stress 
disorder (PTSD) as a result of experiences in Vietnam.  

After a careful review of the evidence, the Board finds that 
service connection for the cause of the veteran's death is 
not warranted.  The veteran died in October 2004, 
approximately 30 years after his discharge from active duty.  
As indicated on the death certificate, the cause of death was 
squamous cell carcinoma of the esophagus, with metastasis to 
the lungs and liver.  No other conditions were noted.

As discussed in detail above, there is no showing that the 
veteran had esophageal cancer during service, nor does the 
evidence show that esophageal cancer became manifest to a 
compensable degree within one year following discharge.  See 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  In fact, the 
veteran was not diagnosed as having esophageal cancer until 
March 1994, approximately 30 years after his separation from 
active service.  The appellant does not argue otherwise.

Although the record shows that the veteran's fatal metastatic 
esophageal cancer was not present in service or for many 
years thereafter, as set forth above, service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Thus, if there is a causal connection 
between the veteran's fatal pancreatic cancer and any 
incident of service, service connection may be established.  
Godfrey v. Derwinski, 2 Vet. App. 354 (1992).

In this case, however, the record contains no probative 
evidence of a link between the veteran's fatal metastatic 
esophageal cancer and his active service.  With respect to 
the appellant's contentions that the veteran's esophageal 
cancer was due to his exposure to Agent Orange in Vietnam, 
the Board notes that the service department has certified 
that the veteran's service personnel records contain no 
evidence that the veteran served in Vietnam.  The Board notes 
that this DD Form 214 shows that he served in Europe.  He 
received no awards or decorations indicative of combat 
service or of service in the Republic of Vietnam.  His 
service medical records are also silent for any indication 
that he served in Vietnam.  For these reasons, the Agent 
Orange presumptive provisions are not for application. 

In any event, the Board notes that because esophageal cancer 
is not among the disabilities listed in 38 C.F.R. § 3.309(e), 
presumptive service connection for esophageal cancer due to 
Agent Orange exposure would not be warranted, even if the 
veteran had served in Vietnam.  While respiratory cancers, 
are among the enumerated diseases, VA's General Counsel has 
held that presumptive service connection may not be 
established under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a) 
for a cancer listed in 38 C.F.R. § 3.309(e) as being 
associated with herbicide exposure if the cancer developed as 
the result of metastasis of a cancer that is not associated 
with herbicide exposure.  See VAOPGCPREC 18-97, published at 
62 Fed. Reg. 37954 (1997); see also Darby v. Brown, 10 Vet. 
App. 243 (1997) (holding that the presumption of service 
connection for lung cancer was rebutted by medical evidence 
showing that it was metastatic and not primary).  Such is the 
situation here.  The medical evidence consistently describes 
the veteran's lung and liver cancer as metastatic.  There is 
no indication that either cancer was primary.  

The Board has also considered the appellant's contentions to 
the effect that the veteran developed PTSD as a result of 
experiences in Vietnam.  The record on appeal contain no 
competent evidence that the veteran had been diagnosed as 
having PTSD during his lifetime.  Moreover, PTSD has not been 
implicated as either a primary or contributory cause of his 
death.  As the record does not establish that the appellant 
possesses a recognized degree of medical knowledge, she lacks 
the competency to provide evidence that requires specialized 
knowledge, skill, experience, training or education, such as 
a diagnosis or opinion on etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992). 

In summary, the Board finds that the evidence shows that 
metastatic esophageal cancer, the primary cause of the 
veteran's death, was not present during service or for many 
years thereafter and the record contains no indication that 
the veteran's fatal metastatic esophageal cancer is causally 
related to his active service or any incident therein.  The 
record does not otherwise show that a disability of service 
origin was a principal or contributory cause of the veteran's 
death, nor was the cause of his death in any way 
etiologically linked to service.

Although the Board is sympathetic with the appellant's loss 
of her husband, absent such evidence, there is no basis upon 
which to award service connection for the cause of the 
veteran's death.  The Board is not permitted to engage in 
speculation as to medical causation issues but "must provide 
a medical basis other than its own unsubstantiated 
conclusions to support its ultimate decision."  Smith v. 
Brown, 8 Vet. App. 546, 553 (1996).  Here, the preponderance 
of the evidence is against the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death and therefore the claim must be denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


